Citation Nr: 1212510	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  08-18 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), an adjustment disorder, and an anxiety disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel



INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from September 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which, in pertinent part, denied service connection for PTSD.  The Veteran did not request a hearing before the Board.  

Throughout the pendency of this appeal, the Veteran's claim has been adjudicated as one of service connection for PTSD; however, during the pendency of this appeal, VA examiners have diagnosed the Veteran as having other psychiatric disorders, to include an adjustment disorder and an anxiety disorder.  In statements included in the record, the Veteran claimed to have experienced anxiety symptomatology related to service; therefore, the Board finds that the issue should be broadened and classified as one of service connection for a psychiatric disorder, to include PTSD, an adjustment disorder, and an anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a health disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board finds that additional development is required before the issue on appeal is ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2011).

The Veteran essentially claims that he developed a psychiatric disorder due to traumatic experiences during service onboard the U.S.S. Oriskany during the Vietnam War.  In a June 2005 statement, the Veteran reported experiencing nightmares, sleeplessness, depression, periods of anger, and feelings of anxiety related to service.  In detailing his in-service stressor experiences, the Veteran reported witnessing fires aboard ship, bad weather, a crew member killed by lines crushing his legs, a jet crashing into the fantail of the U.S.S. Oriskany, and the recovery of the body of a dead pilot.  The Veteran indicated that he could not work due to his mental disorders that he asserts are related to the in-service stressful events.

In assisting the Veteran, the RO sought information to corroborate the Veteran's stressors.  After a review of Department of Defense documents, VA confirmed that the U.S.S. Oriskany lost four aircraft during the Veteran's deployment.  During one such incident, on October 6, 1970, a pilot was killed when his aircraft hit the ramp of the ship and disintegrated on approach to the USS Oriskany; therefore, the Veteran's claimed stressor involving the witnessing of aircrafts crashing during service is corroborated.  

Reviewing the treatment records, the service treatment records contain no record indicating diagnosis or treatment for a psychiatric disorder.  In an April 1970 service treatment record, a service examiner noted that the Veteran had to have sutures for a laceration on the nose after "fighting."  

Reviewing post-service treatment records, in a May 2003 VA treatment record, the Veteran reported experiencing mood swings and problems with anger.  The Veteran stated that he had flashbacks.  The assessment was PTSD.

In a June 2004 VA treatment record, the Veteran stated that he had experienced flashbacks and bad dreams.  The diagnosis was adjustment disorder with sleep interference, rule out PTSD.  

In a May 2006 VA psychiatric examination report, written specifically to determine the nature and etiology of the Veteran's claimed PTSD, a VA examiner reported not having the claims file to review prior to writing the report.  During the interview, the Veteran reported experiencing depression related to his inability to find a job and marital difficulties.  He also reported periodic bouts of nervousness.  The Veteran indicated that he had not previously sought any psychiatric treatment.  The Veteran stated that he had quit many jobs since discharge from service because he became angry with his working conditions at each position.  The Veteran indicated that he had fought many times with his wife, but that these fights were mostly due to his unemployment.  He stated that he had a history of being involved in physical altercations, but that these had resolved 10 to 15 years ago when he learned to control his temper.  

Having listened to the Veteran's reports of in-service stressors, the May 2006 VA examiner noted that the Veteran was exposed to at least mild to moderate levels of stress during Vietnam service.  In reviewing the Veteran's symptoms, the VA examiner indicated that the Veteran reported occasional nightmares related to Vietnam.  The Veteran also indicated some suicidal ideation, and significant sleep impairment.  The Veteran stated that he experienced some physiological reactivity when exposed to the sound of fireworks, especially on the Fourth of July.  The Veteran stated that he avoided "Asians" as they reminded him of Vietnam; yet, the Veteran stated that his service in Vietnam had taught him to relate to all kinds of people and to be more open to others.  The Veteran did not show any symptoms of hypervigilance or impairments in concentration.  In addition, the Veteran's sleep problems were of late onset and appeared primarily related to the Veteran's previous employment on a night shift interfering with his sleep patterns.  

In reviewing psychometric testing results, the May 2006 VA examiner noted that the Veteran's tests indicated mild to moderate levels of anxiety and moderate to severe levels of depressive symptomatology.  The testing scores fell short of the recommended cut-off point for a diagnosis of PTSD.  The VA examiner diagnosed an anxiety disorder not otherwise specified (NOS).  In summation, the VA examiner stated that the Veteran did not present significant emotional distress or significant impairment in psychological functioning to warrant a diagnosis of PTSD.  

The Board notes that the May 2006 VA examiner indicated that the Veteran did not have PTSD in the May 2006 VA examination report; yet, the VA examiner did not have the claims file to review in writing the examination report.  The May 2006 VA examiner did not have access to the May 2003 and June 2004 VA treatment records, diagnosing the Veteran with PTSD and an adjustment disorder with sleep interference, rule out PTSD, respectively.  In doing so, the May 2006 VA examiner failed to note that the Veteran's sleep difficulties, which the May 2006 VA examiner attributed to interruption of the sleep cycles caused by previous employment, were found to be related to an adjustment disorder by the June 2004 VA examiner.  As the May 2006 VA examiner did not review previously written VA treatment records that contradicted his findings, the Board finds that the May 2006's VA examiner's lack of review of the claims file weighs against the probative value of the examiner's opinion.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records).

In addition, the Board notes that the Veteran has claimed to have experienced anxiety and depression related to his service during the Vietnam War during the entire pendency of this appeal.  As the Veteran has been diagnosed with having psychiatric disorders other than PTSD during the pendency of this appeal, specifically an adjustment disorder with sleep interference and an anxiety disorder NOS, the Board finds that the Veteran's claim should be remanded in order to determine if the Veteran has any mental disorder that is related to service.  See Clemons, 23 Vet. App. at 1.  In order to aid in this determination, the Veteran should be afforded an additional VA psychiatric examination to determine the etiology of any current psychiatric disorder.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the Veteran for a VA psychiatric (mental disorders) examination to ascertain the nature and etiology of any current psychiatric disability, to include PTSD.  The relevant documents from the claims folder should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  The VA examiner should specifically review the service treatment records; the May 2003 VA treatment record diagnosing PTSD; the June 2004 VA treatment records, diagnosing PTSD and an adjustment disorder with sleep interference, rule out PTSD; and the May 2006 VA psychiatric examination report, diagnosing an anxiety disorder.  An interview of the Veteran regarding his psychiatric history, a psychiatric examination, and all tests and studies required to respond to the following questions should be performed.  The VA examiner should list all current psychiatric disabilities and offer the following opinions:

(i)  If PTSD is diagnosed, is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's current PTSD diagnosis is related to the corroborated in-service stressors, specifically, witnessing planes crashing while serving on the 
U.S.S. Oriskany and other incidents in service which caused fear of hostile military activity? 

(ii).  If a psychiatric disorder other than PTSD is diagnosed, is it at least as likely as not (a 50 percent or higher degree of probability) that the psychiatric disability was first manifested in service or is otherwise related to service?

A rationale should be given for any opinion provided.  If an opinion cannot be provided without resort to pure speculation, the VA examiner should explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc).  

2.  After the completion of the above, the AMC/RO should re-adjudicate the issue of service connection for a psychiatric disorder, to include PTSD, an adjustment disorder, and an anxiety disorder.  If the benefits sought on appeal are not granted, the Veteran and the representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

